Citation Nr: 0509294	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-04 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
heart disease and if so, whether the reopened claim should be 
granted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter




ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 RO rating decision.  

During the course of his appeal, the veteran was afforded a 
hearing before the undersigned acting Veterans Law Judge at 
the RO in November 2004.  

The issue of service connection for hypertension is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  


FINDINGS OF FACT

1.  Reopening of a claim for service connection for heart 
disease was denied in an unappealed rating decision of May 
1995. 

2.  The evidence received since the May 1995 rating decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and raises a reasonable 
possibility of substantiating the claim.  

3.  The veteran's currently diagnosed heart disease was 
manifested within one year after his active military service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for heart disease.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

2.  Heart disability was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

By an unappealed rating decision in February 1948, service 
connection for heart disease was denied.  The evidence of 
record at the time of the February 1948 rating decision 
included: the veteran's service medical records dated from 
1943 to 1945, which are negative for complaints or findings 
of heart disease; a November 1947 statement from E. L. 
Dorsey, M.D., which notes that on December 9, 1945, he found 
the veteran to be suffering from myocardial insufficiency; 
and a December 27, 1945 note from a private physician 
recommending that the veteran file a claim for tachycardia.  
The veteran was notified of this rating decision and of his 
appellate rights that same month; however, he did not appeal.

In a May 1995 rating decision, the RO determined that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for heart disease.  
The veteran was notified of this decision and of his 
appellate rights that same month; however, he did not appeal. 

The current claim to reopen was received in April 2002.

The evidence received since the May 1995 rating decision 
includes VA outpatient treatment records dated in 2002 which 
note the veteran's ongoing treatment for heart disease.  In 
addition, during a November 2004 travel Board hearing, the 
veteran testified that his health began to fail after being 
assigned to rigorous work during service.  He stated that, 
after "feeling bad," he was put on lighter duty as a mail 
clerk and bugler.  The veteran also indicated that Dr. Dorsey 
began treating him for heart disease the day after he was 
discharged from active duty.

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, the new evidence 
raises a reasonable possibility of substantiating the 
appellant's claim.  The Board notes that, for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Accordingly, new and material evidence has 
been presented and reopening of the claim is in order. 

Service Connection for Heart Disease

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

Where a veteran served continuously for ninety days or more 
during a period of war and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

As previously noted, the veteran's service medical records 
are negative for findings of heart disease.  However, as 
noted above, the evidence shows that the veteran was found to 
have myocardial insufficiency one day after his discharge 
from service.  Within a month of his discharge from service, 
his private physician recommended that he file a claim for 
service connection for tachycardia.  More recently, VA and 
private treatment records dated from November 1990 to the 
present, indicates various diagnoses of heart disease, 
including congestive heart failure and arteriosclerotic heart 
disease.  Additionally, the veteran had a pacemaker implanted 
in 2000.  

Based on the entire record of evidence, and with resolution 
of all reasonable doubt in the veteran's favor, the Board 
concludes that the veteran has heart disease that was 
manifested within one year after his active military service.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).




ORDER

New and material evidence having been submitted, reopening of 
the claim seeking service connection for heart disease is 
granted.

The reopened claim of entitlement to service connection for 
heart disease is granted.


REMAND

The Board notes that the VCAA and the regulations 
implementing it are applicable to the remaining issue on 
appeal.  

The VCAA and the implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in the claimant's possession.

With regard to the issue of entitlement to service connection 
for hypertension, there is nothing in the record that 
satisfies the notification requirements of the VCAA and the 
implementing regulations.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
remaining claim.

Specifically, the Board notes that the veteran stated during 
his November 2004 travel Board hearing that he was receiving 
ongoing medical treatment for his hypertension at the Ft. 
Worth VA Outpatient Clinic and the Dallas VA Medical Center.  
While VA treatment records dated through September 2004 are 
of record, there is no indication that the RO requested 
copies of the veteran's most recent treatment records.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Therefore, the RO should obtain 
and associate with the record all outstanding pertinent 
medical records from the aforementioned VA medical 
facilities.

Moreover, the Board notes that the veteran has not undergone 
a VA medical examination specifically for the purpose of 
determining if his hypertension is etiologically related to 
his military service.  For this reason, additional VA 
examination is necessary.  See 38 U.S.C.A. § 5103A (West 
2002).

The Board regrets any further delay in this case.  However, 
for the reason noted above, the case is hereby REMANDED to 
the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions: 

Accordingly, this case is remanded for the following actions:

1.  With respect to the issue of 
entitlement to service connection for 
hypertension, the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), 
to include notification that he should 
submit any pertinent evidence in his 
possession.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  Thereafter, the veteran should be 
provided an examination by a physician 
with appropriate expertise to determine 
the etiology of any currently present 
hypertension.  The claims file must be 
made available to and reviewed by the 
examiner.

Based upon the review of the claims file 
and the examination results, the examiner 
should express an opinion concerning 
whether it is at least as likely as not 
that any currently-diagnosed hypertension 
is etiologically related to veteran's 
military service.  The rationale for all 
opinions expressed must also be provided.

4.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford him the 
appropriate opportunity for response 
thereto.

5.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


